Citation Nr: 1444920	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  10-40 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for cold injury residuals of the hands and feet. 

2. Entitlement to special monthly compensation based on aid and attendance. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1951 to July 1953. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

Following the issuance of the August 2010 Statement of the Case (SOC), new evidence was associated with the record; however, the new evidence is not relevant to this appeal as it does not pertain to the Veteran's alleged disability.  Therefore, no waiver is necessary and the Board may proceed with the adjudication of the claim on the merits.  38 C.F.R. § 20.1304 (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to special monthly compensation based on aid and attendance is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has cold injury residuals. 


CONCLUSION OF LAW

The criteria for service connection for cold injury residuals have not been met. 38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied in a June 2007 letter. 

The duty to assist requirement has also been fulfilled.  All relevant, identified, and available evidence has been obtained; specifically, the Veteran's service treatment records, VA medical treatment records, and private treatment records are in the file.  The Veteran has not referred to any additional existing evidence that is necessary for a fair adjudication of the claims which has not been obtained.

The Veteran was afforded a VA examination in August 2010.  The Board finds the examination adequate; as it was conducted by a medical professional who reviewed the claims file, solicited history from the Veteran, performed a thorough examination, and provided rationale for all conclusions reached.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295(2008). 

Based on the foregoing, the Board concludes that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999).  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of a disability or symptoms of a disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

In making these determinations, the Board has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  And, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  Although all the evidence has been reviewed in this case, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

The Veteran seeks service connection for cold injury residuals to the hands and feet, which he attributes to his service in Korea.  The Veteran's service treatment records do not reveal any symptoms or treatment for frostbite to the hands or feet.  Clinical evaluations conducted in October 1951, March 1951, and July 1953 do not show any symptoms of frostbite.  The July 1953 separation examination noted normal clinical evaluations of the hands, feet and skin.  The examiner also noted there was no significant interval history.  

Post-service treatment records also do not reveal any treatment for cold injury residuals.  The Veteran submitted July 2007 buddy statements from H.S. and J.D., which indicate that the Veteran was exposed to cold weather in Korea and suffered from frostbite. 

The Veteran was afforded a VA examination in August 2010, where he complained of pain and swelling in his hands and feet.  The Veteran attributed his symptoms to his service in Korea.  Specifically, the Veteran stated that he hauled water to the front lines in the winter of 1952.  As a result, his hands peeled and were white in appearance.  The Veteran went to the medic for his symptoms, but was never placed on light duty for the cold injury.  In regards to his feet, the Veteran also reported peeling and soreness during service.  

After reviewing the Veteran's medical history and conducting a physical examination, the VA examiner found no clinical evidence of cold injury residuals.  X-rays show degenerative changes in the hands and heel spurs in the feet.  However, the VA examiner stated that she would have expected significant degenerative findings if the Veteran had severe cold injuries.  In fact, she stated that the Veteran's x-rays look "pretty good" for an 80 year old man.  The VA examiner also noted that the Veteran's skin examination was inconsistent with the severity of the alleged cold injuries.  The Veteran's service and post-service treatment records also do not substantiate the presence or severity of the Veteran's alleged cold injuries.  The Veteran's service treatment records, including his discharge examination report, do not mention any cold exposure, hand and feet symptoms, or show any scarring or tissue loss.  The examiner opined that she could not resolve the etiology of the Veteran's claimed conditions with resort to mere speculation. 

Based on the evidence of record, the Board finds that service connection is not warranted.  The threshold requirement for the granting of service connection is evidence of a current disability.  In the absence of evidence of a current disability, in this matter a diagnosis of cold injury residuals of the hands and feet, there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement in a claim of service connection of current disability "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

Here, the evidence does not reflect that the Veteran has or has had any cold injury residuals during the relevant period on appeal.  The VA examiner found no clinical evidence of cold injury residuals.  Furthermore, post-service treatment records do not reveal any hand or feet conditions related to the Veteran exposure to cold weather in service.  The evidence only reflects complaints of pain and swelling in the hands and feet.  However, a claim based on "pain alone" fails when there is no sufficient factual showing that the pain derives from an in-service disease or injury.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

In reaching the conclusion above, the Board has considered the Veteran's lay statements that he has cold injury residuals.  

The Veteran is competent to state that he was exposed to severe cold in service and observed symptoms after service.  The Board finds him to be credible in this regard.  However, he is not competent to attribute the coincidence of symptoms occurring during or after service as establishing that he now the residuals of frostbite.  As such, the Board finds that the Veteran's assertions are outweighed by the VA medical opinion addressed above.

Therefore, the most probative evidence of record reflects that the Veteran lacks a diagnosis of cold injury residuals of the hands and feet.  Thus, there is no current disability to attribute to the Veteran's military service.  Brammer, 3 Vet. App. at 223.

The preponderance of the evidence is against the Veteran's claim; there is no doubt to be resolved; and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for cold injury residuals of the hands and feet is denied. 

REMAND

In an August 2013 notice of disagreement (NOD), the Veteran disagreed with the July 2013 rating decision which denied special monthly compensation based on aid and attendance.  To date, the RO has not issued the Veteran a statement of the case (SOC) with respect to this claim.  Under this circumstance, the Board must remand the issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue the Veteran a statement of the case (SOC) with respect to the claim of entitlement to special monthly compensation based on aid and attendance.  All appropriate appellate procedures should then be followed.  The Veteran should be advised that he must complete his appeal of these issues by filing a timely substantive appeal following the issuance of a statement of the case.  If an appeal is perfected, the case should be returned to the Board for further appellate consideration, as appropriate. 

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 




Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


